Exhibit 10(j)

EXECUTION ORIGINAL

SECOND AMENDMENT TO LEASE AND AGREEMENT

THIS SECOND AMENDMENT TO LEASE AGREEMENT (this “Second Amendment”) dated as of
April 23, 2007, by and between CORPORATE PROPERTY ASSOCIATES and CORPORATE
PROPERTY ASSOCIATES 4 as successor by merger with CORPORATE PROPERTY ASSOCIATE
2, a Delaware limited liability company (collectively “Landlord”), with an
address at c/o W.P. Carey & Co. LLC, 50 Rockefeller Plaza, 2nd Floor, New York,
NY 10020, and MSC ENGINEERED MATERIALS AND SOLUTIONS GROUP, INC., an Illinois
corporation (“Tenant”) with an address at 2200 Pratt Boulevard, Elk Grove
Village, Illinois 60007.

W I T N E S S E T H :

WHEREAS, Line 6 Corp., as landlord, and Tenant, as tenant, entered into a
certain Lease and Agreement (the Original Lease) dated as of December 1, 1980
with respect to certain parcels of real property situate in Walbridge, Ohio (the
“Leased Premises”);

WHEREAS, Line 6 Corp. assigned its interest in the Lease to Corporate Property
Associates and Corporate Property Associates 2;

WHEREAS, Corporate Property Associates and Corporate Property Associates 2
entered into that certain First Amendment to Lease and Agreement dated as of
May 30, 1986 (such amendment together with the original Lease hereinafter
referred to as the “Lease”);

WHEREAS, Landlord and Tenant desire to amend the Primary Term and Renewal Terms
of the Lease and certain other matters described herein.

NOW, THEREFORE, in consideration of the mutual promises herein contained and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged by the parties, Landlord and Tenant hereby agree as follows:

 

1 Terms and Basic Rent Payments. Schedule B to the Lease is hereby deleted and
the following is inserted in lieu thereof:

Terms and Basic Rent Payments

1. Terms. The Interim Term shall commence on the date of delivery hereof and end
on December 31, 1980. The Primary Term shall commence on January 1, 1981 and end
on April 30, 2012 (the “Primary Term Expiration Date”). Provided that if, on or
prior to the Primary Term Expiration Date or any other Renewal Date (as
hereinafter defined) this Lease shall not have been terminated pursuant to any
provision hereof, then on the Primary Term Expiration Date and on the third
(3rd), sixth (6th), ninth (9th) and twelfth (12th) anniversaries of the Primary
Term Expiration Date (the Primary Term Expiration Date and each such anniversary
being referred to herein as a “Renewal Date”), the Term shall be deemed to have
been automatically extended for an additional period of three (3) years (each
such extension, a “Renewal Term”), unless Tenant shall notify Landlord in
writing in recordable form at least six (6) months prior to the next Renewal
Date that Tenant is terminating this Lease as of the next Renewal Date. Any such
extension of the Term shall be subject to all of the provisions of this Lease,
including increases in Basic Rent pursuant to this Schedule B, as the same may
be amended, supplemented or modified (except that Tenant shall not have the
right to any additional Renewal Terms other than as expressly provided above).



--------------------------------------------------------------------------------

2. Basic Rent. (a) Landlord hereby waives the escalation in Basic Rent in the
amount of $88,620.94 which increase commenced on January 1, 2006.

(b) Commencing on April 1, 2007, subject to the adjustments provided for in
Paragraphs (3) below, Basic Rent payable in respect of the Term (including any
Renewal Term) shall be $560,513.16 per annum, payable monthly in arrears on each
Basic Rent Payment Date, in equal installments of $42,209.43 each.

3. CPI Adjustments to Primary Basic Rent. (a) The Basic Rent shall be subject to
adjustment, in the manner hereinafter set forth, for increases in the index
known as United States Department of Labor, Bureau of Labor Statistics, Consumer
Price Index, All Urban Consumers, United States City Average, All Items,
(1982-84=100) (“CPI”) or the successor index that most closely approximates the
CPI. If the CPI shall be discontinued with no successor or comparable successor
index, Landlord and Tenant shall attempt to agree upon a substitute index or
formula, but if they are unable to so agree, then the matter shall be determined
by arbitration in accordance with the rules of the American Arbitration
Association then prevailing in New York City. Any decision or award resulting
from such arbitration shall be final and binding upon Landlord and Tenant and
judgment thereon may be entered in any court of competent jurisdiction. In no
event will the Basic Rent as adjusted by the CPI adjustment be less than the
Basic Rent in effect for the one (1) year period immediately preceding such
adjustment.

(b) Effective Dates of CPI Adjustments. Basic Rent shall not be adjusted to
reflect changes in the CPI until May 1, 2008 (the “First New Basic Rent Payment
Date”). As of the first (1st) anniversary of the First New Basic Rent Payment
Date and thereafter on each subsequent anniversary of the First New Basic Rent
Payment Date, Basic Rent shall be adjusted to reflect increases, if any, in the
CPI during the most recent one (1) year period immediately preceding each
anniversary date (each such date being hereinafter referred to as the “Basic
Rent Adjustment Date”).

(c) Method of Adjustment for CPI Adjustment.

 

  (i) As of each Basic Rent Adjustment Date when the average CPI determined in
this clause (i) exceeds the Beginning CPI (as defined below), the Basic Rent in
effect immediately prior to the applicable Basic Rent Adjustment Date shall be
multiplied by a fraction, the numerator of which shall be the difference between
(i) the average CPI for the three (3) most recent calendar months (the “Prior
Months”) ending prior to such Basic Rent Adjustment Date for which the CPI has
been published on or before the forty-fifth (45th) day preceding such Basic Rent
Adjustment Date and (ii) the Beginning CPI, and the denominator of which shall
be the Beginning CPI. An amount equal to the product of such multiplication
shall be added to the Basic Rent in effect immediately prior to such Basic Rent
Adjustment Date. As used herein, “Beginning CPI” shall mean the average CPI for
the three (3) calendar months corresponding to the Prior Months, but occurring
one (1) year earlier. If the CPI determined in this clause (i) is the same or
less than the Beginning CPI, the Basic Rent will remain the same for the ensuing
one (1) year period.

 

  (ii) Effective as of a given Basic Rent Adjustment Date, Basic Rent payable
under this Lease until the next succeeding Basic Rent Adjustment Date shall be
the Basic Rent in effect after the adjustment provided for as of such Basic Rent
Adjustment Date.



--------------------------------------------------------------------------------

  (iii) Notice of the new annual Basic Rent shall be delivered to Tenant on or
before the tenth (10th) day preceding each Basic Rent Adjustment Date, but any
failure to do so by Landlord shall not be or be deemed to be a waiver by
Landlord of Landlord’s rights to collect such sums. Tenant shall pay to
Landlord, within ten (10) days after a notice of the new annual Basic Rent is
delivered to Tenant, all amounts due from Tenant, but unpaid, because the stated
amount as set forth above was not delivered to Tenant at least ten (10) days
preceding the Basic Rent Adjustment Date in question.”

 

2 Modification. Except as expressly set forth herein, nothing herein is intended
to or shall be deemed to modify or amend any of the other terms or provisions of
the Lease.

 

3 Counterparts. This Second Amendment may be executed in any number of
counterparts and by the different parties thereto on separate counterparts, each
of which, when so executed, shall be deemed an original, but all counterparts
shall constitute but one and the same instrument.

 

4 Undefined Terms. All undefined capitalized terms used herein shall have the
same meanings as set forth in the Lease.

 

5 Entire Agreement. This Second Amendment and the Lease together contain the
entire understanding between the parties hereto and supersedes all prior
agreements and understandings, if any, relating to the subject matter hereof or
thereof. Any promises, representations, warranties or guarantees not herein or
therein contained and hereinafter made shall have no force and effect unless in
writing, and executed by the party or parties making such representations,
warranties or guarantees. Neither this Second Amendment nor the Lease nor any
portion or provisions hereof or thereof may be changed, modified, amended,
waived, supplemented, discharged, cancelled or terminated orally or by any
course of dealing, or in any manner other than by an agreement in writing,
signed by the party to be charged.

 

6 Binding Agreement. This Second Amendment shall not be binding upon Landlord
and Tenant until executed and delivered by both Landlord and Tenant.

 

7 Enforceability. If any provision of this Second Amendment or its application
to any person or circumstances is invalid or unenforceable to any extent, the
remainder of this Second Amendment, or the applicability of such provision to
other persons or circumstances, shall be valid and enforceable to the fullest
extent permitted by law and shall be deemed to be separate from such invalid or
unenforceable provisions and shall continue in full force and effect.

 

8 Costs and Expenses. Tenant shall pay all of Landlord’s costs and expenses,
including but not limited to reasonable attorney’s fees, incurred in preparing,
reviewing and negotiating this Second Amendment.

 

9 Definitions. All capitalized terms used herein and not otherwise defined shall
have the respective meanings ascribed thereto in the Lease.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have caused this Second Amendment to be
duly executed as of the day and year first above written.

 

LANDLORD:

CORPORATE PROPERTY ASSOCIATES,

a California limited partnership

By:   Carey Management LLC, its general partner By:   W. P. Carey & Co. LLC, its
sole member By:   /S/    BROOKS G. GORDON         Name:   Brooks G. Gordon
Title:   Assistant Treasurer

 

CORPORATE PROPERTY ASSOCIATES-4,

a California limited partnership

By:   Carey Management LLC, its general partner By:   W. P. Carey & Co. LLC, its
sole member By:   /S/    BROOKS G. GORDON         Name:   Brooks G. Gordon
Title:   Assistant Treasurer

 

TENANT:

MSC ENGINEERED MATERIALS AND SOLUTIONS GROUP, INC., an Illinois

corporation

By:   /S/    CLIFF NASTAS         Name:   Cliff Nastas Title:   CEO